Pfeifer, J.,
dissenting. I dissent from the majority’s decision that this case was improvidently allowed. This case could have defined a property owner’s due process rights in instances where a political subdivision determines that the owner’s property is a nuisance and that immediate demolition is necessary.
On October 8, 1989, a commercial building owned by appellant Donald Bram was damaged by fire. On October 10, 1989, a city engineer assessed the building’s condition, and on October 12, 1989, a city-hired contractor began demolition of the building. Bram did not receive notice that the city intended to demolish his building until the building had been razed.
The city ordered the demolition pursuant to Cleveland Codified Ordinance 3103.09(f), which allows for demolition in emergency situations. That section imposes no duty to notify the property owner prior to demolition.
I would have held that the ordinance violates property owners’ constitutional rights to due process. While a full-blown hearing is not possible due to *1219emergency safety concerns, the ordinance at least should require that the city make a good faith attempt to notify the property owner of its intent to demolish the structure prior to the actual demolition.